[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff appeals his six month license suspension for violation of Connecticut General Statutes § 14-227b (refusal to take alcohol test) on two grounds: (1) there was no reasonable basis for the hearing officer to conclude that the police officer had arrested the plaintiff prior to requesting that he take a test to determine blood alcohol level; (2) there was insufficient evidence in the record for the hearing officer to conclude that the refusal to take the test was knowingly made.
Neither of these grounds has merit. The Supreme Court case ofVolck v. Benjamin A. Muzio, 204 Conn. 507 (1987) is conclusive authority for the principles that: (1) a plaintiff cannot prevail on his claim that in order for his license to have been suspended he had to have been arrested prior to his refusal to be tested, and (2) a plaintiff not being warned of the consequence of his refusal to submit to a test does not constitute a ground for setting aside a license suspension. As the court stated in that case, a suspension hearing is limited by § 4-227b(d) to determination of the following issues: "(1) did the police officer have probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor or CT Page 3220 drug or both or while his ability to operate said motor vehicle is impaired by the consumption of intoxicating liquor; (2) was such a person placed under arrest; (3) did such person refuse to submit to such test or analysis and (4) was such a person operating the motor vehicle." The department of motor vehicle adjudicator found affirmatively upon each of these four issues, the record supports these findings and the plaintiff here does not challenge them.
Based on the authority of Volck v. Muzio, supra, which the court finds on all fours with this case, the appeal is dismissed.
Robert Satter Judge Trial Referee